Citation Nr: 0512534	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  02-07 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment of unauthorized medical expenses 
incurred in conjunction with treatment at a private hospital 
in October 2000.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1957 to 
October 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision of the 
Department of Veterans Affairs (VA) Medical Center in Bay 
Pines, Florida (the VAMC) which denied the veteran's request 
for payment of unauthorized medical expenses incurred in 
conjunction with treatment at a private hospital in October 
2000.

The veteran presented testimony before the undersigned 
Veterans Law Judge (VLJ) at the RO in February 2005.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.


FINDINGS OF FACT

1.  The veteran is service connected for residuals of a jaw 
fracture and tinea pedis.  A 10 percent disability rating has 
been assigned for each condition.  The veteran is not service 
connected for a heart condition of any kind.

2.  The veteran received emergency treatment at Sarasota 
Memorial Hospital, a private hospital, on October 26, 2000.

3.  The veteran is enrolled in the VA health care system.

4.  The veteran was provided care by a VA Health provider in 
the 24-month period preceding his October 2000 emergency 
treatment at a private hospital.

5.  The veteran is financially liable to the provider of the 
emergency treatment in October 2000.

6.  The veteran does not have any form of health care 
insurance or coverage.

7.  The veteran does not have any legal recourse against a 
third party that will pay all or part of the bills.

8.  The treatment in October 2000 was rendered in a medical 
emergency.

9.  VA care was not feasibly available at the time of the 
emergency.


CONCLUSION OF LAW

The criteria for payment of unauthorized medical expenses 
arising from care provided on October 26, 2000 have been met.  
38 U.S.C.A. §§ 1725, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
17.120, 17.121, 17.1000-17.1003 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to payment of unauthorized 
medical expenses which were incurred in conjunction with 
treatment at a private hospital on October 26, 2000.

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal 
and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2002)].  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  The regulations are 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

In the instant case, the Board acknowledges that the Bay 
Pines VAMC has not sent the veteran a VCAA notice letter or 
included the explicit provisions of the VCAA in its May 2002 
statement of the case (SOC).  After reviewing the claims 
file, however, the Board has determined that adequate 
evidence necessary to substantiate the claim has already been 
submitted.  Therefore, no benefit would flow to the veteran 
if the Board were to remand the case for VCAA compliance 
action.  Additional development by the Board would only serve 
to waste scarce VA resources and unnecessary delay the 
ultimate adjudication of the veteran's claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran]; see also Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) [remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided].  
Accordingly, the Board will proceed to adjudicate the 
veteran's claim.  

Pertinent law and regulations

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1008 (2004).  Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act, 
Public Law 106-177.  The provisions of the Act became 
effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider.

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 (U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (2004).

Factual Background

The veteran is service connected for residuals of a jaw 
fracture and tinea pedis.  A 10 percent disability rating has 
been assigned for each condition.  The veteran is not service 
connected for a heart condition of any kind.  The Board notes 
that the evidence on file indicates that the veteran is 
enrolled in the VA health care system, and that he was 
provided care by the Sarasota, Florida VA outpatient clinic 
on multiple occasions in the 24-month period preceding 
October 26, 2000. 

The evidence indicates that on October 26, 2000 the veteran 
awoke with severe chest pain and shortness of breath that 
greatly increased in intensity over the following hour.  The 
veteran testified that he then drove himself to the Sarasota 
VA outpatient clinic where his primary care physician was 
located.  Upon arriving at the Sarasota VA clinic, which was 
only a few minutes drive from his residence, a nurse informed 
the veteran that the clinic did not have the equipment or 
resources necessary to handle a cardiac emergency.  The nurse 
then asked the veteran if he was able to drive himself to the 
Bay Pines VAMC, which was over an hour's drive away.  
The veteran indicated that, given his condition, he did not 
feel that he was able to make the long journey to the Bay 
Pines VAMC.  He instead followed the nurse's alternative 
advice to report to the emergency room at Sarasota Memorial 
Hospital, which was only minutes away.  

Records from Sarasota Memorial Hospital reveal that the 
veteran was evaluated in the emergency room for complaints of 
severe chest pain.  His history of diabetes and hypertension 
was noted as well as his family history of heart disease.  
The veteran was 60 years old at the time of the incident.  
However, diagnostic testing did not reveal that the veteran 
suffered a heart attack, and he was released without being 
admitted.
  
The veteran's treatment at Sarasota Memorial Hospital 
resulted in charges of $978.50.  In February 2002, the VAMC 
denied the veteran reimbursement for these expenses on the 
grounds that his condition did not constitute an emergency 
and that as a result, VA facilities were available to him.  
This appeal followed.

Analysis

It is undisputed that the veteran is financially liable to 
Sarasota Memorial Hospital for his treatment on October 26, 
2000, that the veteran does not have any form of health 
insurance or coverage, that the veteran does not have any 
legal recourse against a third party that will pay all or 
part of the bills, and that the veteran's chest pain was 
unrelated to a workplace accident or injury.

The Board notes that, according to the May 2002 SOC, the 
veteran's claim appeared to meet all the requirements for 
payment of unauthorized medical expenses at a non-VA medical 
facility except for the requirement of emergent 
circumstances.  The SOC concluded that because the veteran's 
condition was not an emergency, VA facilities were available.  
Consequently, the Board must determine whether the veteran's 
condition on October 26, 2000 in fact constituted a medical 
emergency.

As noted in the law and regulations section above, to be 
considered an "emergency," the veteran's condition must 
have been such that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.  See 38 C.F.R. 
§ 17.1002(b) (2004).  
In other words, the Board is not limited in this matter to 
relying on the ultimate medical outcome (as was done by the 
VAMC); rather, it must evaluate the veteran's action based 
upon the "prudent layperson" standard.

In the instant case, the veteran reported suffering from 
severe chest pain and shortness of breath of steadily 
increasing intensity.  Given these symptoms together with the 
veteran's age, his history of hypertension and diabetes, and 
his family history of heart disease, the Board finds that the 
veteran acted as a prudent layperson would have in a similar 
situation.  That is, a prudent layperson in such 
circumstances would have reasonably considered themselves to 
be experiencing a heart attack, thus requiring care at the 
absolute closest possible medical facility.

The Board also considers the veteran's sworn testimony that 
he first attempted to go to the Sarasota VA clinic for 
treatment to be credible.  The evidence of record indicates 
that the veteran receives regular treatment at this facility 
and it is only minutes away from his residence.  Moreover, 
given the nature of the clinic (a small center for outpatient 
care), it is reasonable that the clinic was unequipped to 
handle what was perceived to be a serious cardiac emergency, 
and that the veteran would have been referred to a larger 
facility with a well-equipped emergency department.  

The veteran testified that Bay Pines facility in St. 
Petersburg is some distance from Sarasota and that driving 
there from Sarasota involves navigation of heavily trafficked 
highways, including the Sunshine Skyway bridge.  See the 
February 2005 hearing transcript, pages 8-9.  The Board finds 
it unreasonable to expect the veteran to drive over an hour 
through heavy traffic while experiencing what a prudent 
layperson would consider a possible heart attack to receive 
treatment at the larger, better-equipped VA facility at Bay 
Pines.    The veteran was therefore acting in prudent fashion 
by reporting to the Sarasota Memorial Hospital emergency room 
located only minutes away.  No evidence in the file suggests 
that the veteran fabricated his account of first attempting 
to receive treatment at the Sarasota VA clinic, or that he 
was less than truthful regarding his report of 
symptomatology.  Indeed, the medical report from the Sarasota 
Memorial Hospital dated October 26, 2000 makes it clear that 
he reported to that facility with complaints of chest pain.

Accordingly, the Board finds that the evidence indicates that 
the veteran's condition on October 26, 2000 constituted what 
a prudent layperson would have considered a medical 
emergency.  No VA facility was available for treatment and 
the veteran acted reasonably in seeking treatment at the 
closest hospital with an emergency room, regardless of the 
facility being a private one.  The benefit sought on appeal 
is accordingly granted.


ORDER

Payment or reimbursement for unauthorized medical expenses 
incurred in conjunction with the veteran's private hospital 
treatment in October 2000 is granted.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


